DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 7 in the reply filed on 02/01/2022 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (2019/0259822) in view of Park et al. (2016/0322453).Regarding claim 15, Jeon et al. teach in figure 15 and related text a display device comprising: 

a driving transistor 250 on the substrate and comprising a first active layer 130 and a first gate electrode 170; 
a first switching transistor 255 on a layer (150 or 135) that is different from a layer on which the driving transistor 250 is positioned and comprising a second active layer 135 and a second gate electrode 175; 
a second switching transistor 260 on a layer that is different from the layer (150 or 140) on which the first switching transistor 255 is positioned and comprising a third active layer 140 and a third gate electrode 180; 
a first gate insulating layer 150 between the second active layer 135 and the second gate electrode 175; 
a second gate insulating layer 150 between the third active layer 140 and the third gate electrode 180; and 
a third gate insulating layer 150 between the first active layer 130 and the first gate electrode 170.
 
Jeon et al. do not teach that a first distance between the first active layer and the first gate electrode is greater than a second distance between the second active layer and the second gate electrode.  
In other words, Jeon et al. do not teach that the gate insulating layer of the driving transistor is greater than the gate insulating layer of the first switching transistor.

Park et al. and Jeon et al. are analogous art because they are directed to light emitting display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the gate insulating layer of the driving transistor greater than the of the gate insulating layer of the first switching transistor, such that a first distance between the first active layer and the first gate electrode is greater than a second distance between the second active layer and the second gate electrode, as taught by Park et al., in Jeon et al.’s device, in order to adjust the current flow in the driving transistor and in order to be able to use the device in an application which requires lower driver current.

Regarding claim 16, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second distance greater than a third distance between the third active layer and the third gate electrode, in prior art’s device in order to be able to use the device in an application which requires different switching capabilities by adjusting the current flow in the two switching transistors.



Regarding claim 18, the first gate electrode, the first active layer, the third gate electrode, and the third active layer are each at a higher level than the first gate insulating layer in prior art’s device.

Regarding claim 19, in prior art’s device, the first active layer is above the first gate electrode, and the third gate electrode is at a higher level than the third active layer.

Regarding claim 20, in prior art’s device, the second gate insulating layer is also between the first gate electrode and the first active layer.

Regarding claim 21, in prior art’s device, the third gate insulating layer is between the second gate insulating layer and the first active layer.



s 1-4 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2016/0322453) in view of Kim (2008/0170008).
Regarding claim 1, Park et al. teach in figure 3 and related text a display device comprising: 
a substrate 100; 
a buffer layer 103 on the substrate; 
a first semiconductor layer on the buffer layer and comprising an active layer 110 of a first switching transistor; 
a first gate insulating layer 120 on the first semiconductor layer 110; 
a first gate conductive layer 125 on the first gate insulating layer 120 and comprising a gate electrode 125 of the first switching transistor; 
a first protective layer 140 on the first gate conductive layer 125; 
a second gate conductive layer 135 on the first protective layer 125 and comprising a gate electrode 135 of a driving transistor; 
a first interlayer insulating layer 145 on  the second gate conductive layer 135; 

a third gate insulating layer 120, 130 under the first interlayer insulating layer 145; and
 a third semiconductor layer 115 on (a bottom thereof) the third gate insulating layer 120, 130 and comprising an active layer 115 of the driving transistor, 
wherein a distance (the thickness of layers 120 and 130) between the active layer 115 and the gate electrode 135 of the driving transistor is greater than a distance 

Park et al. do not teach in figure 3 using a bottom gate second switching transistor (wherein a third gate insulating layer is on the first interlayer insulating layer), and wherein a second semiconductor layer on the first interlayer insulating layer and comprising an active layer of a second switching transistor; a second gate insulating layer on the second semiconductor layer; a third gate conductive layer on the second gate insulating layer and comprising a gate electrode of the second switching transistor. 

Park et al. teach in figure 1 and related text that the device comprises plurality of sub-pixels, wherein each pixel comprises a switching transistor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second switching transistor, identical to the first switching transistor, such that a second semiconductor layer on the first interlayer insulating layer and comprising an active layer of a second switching transistor; a second gate insulating layer on the second semiconductor layer; a third gate conductive layer on the second gate insulating layer and comprising a gate electrode of the second switching transistor, and to use a bottom gate second switching transistor such that a third gate insulating layer is on the first interlayer insulating layer, in Park et al.’s device in order to provide a device for a practical application which requires plurality of sub-pixels and in order to improve the device characteristics by 

In the alternative, Kim teaches in figure 8 and related text a structure comprising a first switching transistor SW_TR1, a second switching transistor SW_TR2, and a driving transistor DR_TR.
Park et al. and Kim are analogous art because they are directed to light emitting display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second switching transistor, identical to the first switching transistor, such that a second semiconductor layer on the first interlayer insulating layer and comprising an active layer of a second switching transistor; a second gate insulating layer on the second semiconductor layer; a third gate conductive layer on the second gate insulating layer and comprising a gate electrode of the second switching transistor, and to use a bottom gate second switching transistor such that a third gate insulating layer is on the first interlayer insulating layer, as taught by Kim, in Park et al.’s device in order to provide a device for a practical application which requires plurality of sub-pixels and in order to improve the device characteristics by providing less parasitic overlap capacitance formed between the gate and the drain electrode.




Regarding claim 3, Park et al. teach in figure 3 and related text that the second gate insulating layer is also between the active layer and the gate electrode of the driving transistor.

Regarding claim 4, Park et al. teach in figure 3 and related text that the third gate insulating layer is on the second gate insulating layer.

Regarding claim 11, Park et al. teach in figure 3 and related text that the distance between the active layer and the gate electrode of the second switching transistor is smaller than a distance between the active layer and the gate electrode of the first switching transistor.

Regarding claim 12, Park et al. teach in figure 3 and related text that a thickness of the second gate insulating layer is smaller than a thickness of the first gate insulating layer.



Regarding claim 14, Park et al. teach in figure 3 and related text that the first semiconductor layer further comprises a semiconductor pattern on the buffer layer and in a region overlapping the gate electrode of the driving transistor.

Regarding claim 15, Park et al. teach in figure 15 and related text a display device comprising: 
a substrate 100; 
a driving transistor on the substrate and comprising a first active layer 115 and a first gate electrode 135; 
a first switching transistor on a layer 110 that is different from a layer on which the driving transistor is positioned and comprising a second active layer 110 and a second gate electrode 125; 
a first gate insulating layer 120 between the second active layer 110 and the second gate electrode 125; 
a third gate insulating layer 150 between the first active layer 115 and the first gate electrode 135,
 wherein a first distance 120, 130 between the first active layer and the first gate electrode is greater than a second distance 120 between the second active layer and the second gate electrode.  

Kim teaches in figure 8 and related text a structure comprising a first switching transistor SW_TR1, a second switching transistor SW_TR2, and a driving transistor DR_TR.
Park et al. and Kim are analogous art because they are directed to light emitting display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second switching transistor, identical to the first switching transistor, as taught by Kim, such that the second switching transistor is on a layer that is different from the layer on which the first switching transistor is positioned and comprising a third active layer and a third gate electrode, and a second gate insulating layer between the third active layer and the third gate electrode, in Park et al.’s device in order to provide a device for a practical application which requires plurality of sub-pixels.

Regarding claim 16, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second distance greater than a third distance between the third active layer and the third gate electrode, in prior art’s device in order to be able to use the device in an application which requires 

Regarding claim 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first active layer and the third active layer each comprise an oxide semiconductor, and the second active layer comprises polysilicon, in prior art’s device in order to adjust the device characteristics, as is well-known in the art, by adjusting the required electron mobility and the on/off ratio of the different transistors according to the requirements of the application at hand.

Regarding claim 18, the first gate electrode, the first active layer, the third gate electrode, and the third active layer are each at a higher level than the first gate insulating layer in prior art’s device.

Regarding claim 19, in prior art’s device, the first active layer is above the first gate electrode, and the third gate electrode is at a higher level than the third active layer.

Regarding claim 20, in prior art’s device, the second gate insulating layer is also between the first gate electrode and the first active layer.

Regarding claim 21, in prior art’s device, the third gate insulating layer is between the second gate insulating layer and the first active layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References D-J are cited as being related to semiconductor gates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







2/4/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800